Citation Nr: 1108495	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Veterans' Advocate


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1983 to November 1996.

This matter arises before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a chronic low back disability was present in-service, that arthritis of the low back manifested to a compensable degree in the first post-service year, or that any current back disability is related to service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated during military service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Board notes that the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth element notice as required under Pelegrini II, effective May 30, 2008).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In February 2008 correspondence, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for his claimed disorder and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The VCAA notice letter also addressed the elements of degree of disability and effective date.    

Moreover, even if the above letter did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the September 2008 rating decision, April 2009 statement of the case, and the July 2010 supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained and associated with the record all of the Veteran's identified and available in-service and post-service records including his service treatment records (STRs) and records from the Fayettvl VA Medical Center.  The Veteran was also afforded a compensation and pension examination in August 2008 that the Board finds is adequate to adjudicate the claim because the opinion as to the origins or etiology of his low back disability was predicated on a full reading of the available medical records in the claim's files and an examination of the claimant.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Accordingly, the Board will proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

Generally, where the determinative issue involves a medical diagnosis or causation, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay persons can provide an eye-witness account of a veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of  disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Facts

The Veteran contends that he hurt his back in service when he was involved in a motor vehicle accident.  According to the Veteran, his vehicle was struck from behind in August 1993, resulting in an injury to his spine that has caused his current back disability.  At the outset, the Board notes that the record contains evidence of a back injury in service.  Specifically, the Veteran complained of lower back spasms and pain three days after the August 1993 motor vehicle accident.  He was simply diagnosed with muscular spasms and prescribed Motrin and Flexeril.  

The Veteran's service treatment records do not contain any follow-up notes regarding this disability.  In fact, in an April 1996 physical for a commercial driver's license, the Veteran denied a prior history of head or spinal injuries.  Almost four months later, in July 1996, the Veteran filled out a report of medical history as part of his separation examination.  In this report, the Veteran claimed a history of recurrent back pain.  However, the examiner at his July 1996 separation examination noted that his spine was clinically normal.  Then, in August 1996, the Veteran was referred to an internal medicine physician apparently to treat his diabetes.  There, he complained of low back pain for several years and cited a motor vehicle accident.  He was not taking any medication and denied redness, swelling of joints, and a family history of arthritis.  The Veteran did complain that prolonged sitting made his back pain worse.  The doctor diagnosed him with "musculoskeletal low back pain" and noted that he would avoid non-steroidal anti-inflammatory drugs.

The Veteran was subsequently discharged from military service in November 1996.  His claims file does not contain any evidence of treatment for a back disability until December 2004.  In fact, a January 1997 general compensation and pension examination report indicated that there was no evidence of any joint disease.  In December 2004, the Veteran complained of back pain and stiffness for six months, but X-rays also showed no bone or joint abnormalities.  However, a CT scan in December 2005 revealed degenerative changes of the facet joints bilaterally throughout the lumbar spine.  There was also some sclerosis on the medial side of the sacroiliac joints bilaterally but no lytic or osteoporotic areas that would indicate osteomyelitis.  The Veteran's L3-L4 disc space showed no evidence of disc protrusion, and there was no spinal canal stenosis or nerve exit foramina stenosis present.  At L4-L5, the Veteran had a mild generalized annular bulge but no evidence of focal disc protrusion, spinal canal stenosis, or nerve exit foramina stenosis.  There was also a mild generalized annular bulge at L5-S1 with some narrowing of the nerve exit foramina bilaterally.  Furthermore, there were degenerative changes present throughout the lumbar face joint bilaterally.

The Veteran did not receive further treatment for his back until December 2008, when he received a TENS unit at a physical therapy consult.  The physical therapist noted that the Veteran injured his back in 1998-post-service.  Then, in April 2009, he complained of ongoing low back pain and that his non-steroidal anti-inflammatory drugs were not helping.  Next, the Veteran presented to the Mount Vernon VA Medical Center and reported increased back pain and stiffness in June 2010.  His pain remained in his back and did not migrate down either leg or cause weakness in either leg.  X-rays that month revealed mild changes of osteoarthritis.  The Veteran's interspaces were of normal height, and his spine appeared stable on both flexion and extension views.  The radiologist saw rounded calcifications in the pelvis but no acute fractures or dislocations.  He diagnosed the Veteran with osteoarthritis and probable calcified phleboliths.  

VA also afforded the Veteran with a compensation and pension examination in August 2008.  The Veteran told the examiner that his lower back injury resulted from a motor vehicle accident in August 1993.  He was taking Darvocet and hydrocodone for his disability and reported a history of numbness, paresthesias, unsteadiness, and visual dysfunction.  The Veteran also complained of a history of fatigue, stiffness, spasms, and pain.  X-rays taken in conjunction with this examination showed that the Veteran's lumbar lordosis was somewhat accentuated, but his disc spaces were normal and no osteophytic change was present.  The lower lumbar facet joints were sclerotic, which indicated early degenerative changes.  After examining the Veteran, the examiner diagnosed him with a lumbar spine strain.  However, the examiner found that it was less likely than not that the Veteran's back disability was caused by or a result of his August 1993 motor vehicle accident because there was no record of traumatic bone injury from 1993.  In further support of this opinion, the examiner noted that the Veteran continued to work full time on his farm lifting bales of hay and taking care of farm animals without time away from work due to pain or disability.  

Analysis

As to service incurrence under 38 C.F.R. § 3.303(a), the Board notes that service treatment records document the August 1993 motor vehicle accident with subsequent muscle spasms.  Furthermore, the Board finds that the Veteran is both competent and credible to report on the fact that he had problems with pain and limitation of motion since that time since these symptoms are observable by a lay person  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

However, service treatment records, including the Veteran's July 1996 separation examination, are otherwise negative for complaints, diagnoses, or treatment for a chronic low back disability.  Furthermore, the Board finds the service treatment records, which are negative for complaints, diagnoses, or treatment for a chronic low back disability following the August 1993 motor vehicle accident more credible than the Veteran's claims that he had problems with a low back disability since his motor vehicle accident.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a low back disability based on in-service incurrence must be denied despite the fact that the Veteran he sustained a transitory injury to his low back in a documented motor vehicle accident while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumption found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable arthritis in the low back within one year of his separation from active duty.  Accordingly, entitlement to service connection for a low back disability on a presumptive basis must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1996 and the first documented problems with his low back in 2004 to be compelling evidence against finding continuity.  Put another way, the eight year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and limitation of motion in his low back since service.  See Davidson, supra; Buchanan, supra; Also see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board also acknowledges that the Veteran's representative is competent to give evidence about he sees.  However, upon review of the claim's folders, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current low back disability since service are not credible.  In this regard, there claims are contrary to what is found in the in-service and post-service records including the July 1996 separation examination.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for eight years following his separation from active duty, than these lay claims.  Therefore, entitlement to service connection for a low back disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a medical opinion finding a causal association or link between the Veteran's low back disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the August 2008 VA examiner, after a review of the entire record on appeal and an examination of the claimant, opined that current low back disabilities were not related to military service, including his August 1993 motor vehicle accident, because there was no record of a traumatic bone injury from 1993.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

As to the Veteran's and his representative's assertions that the claimant's low back disability was caused by his military service, including his in-service motor vehicle accident, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose a chronic low back disability and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that a low back disability was caused by service are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more credible the opinion by the medical expert at the August 2008 VA examination that his low back disability was not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a low back disability is not warranted based on the initial documentation of the disabilities after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorders and an established injury, disease, or event of service origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a low back disability despite the fact that the Veteran was involved in a motor vehicle accident while on active duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


